Matter of Nyree R. (2015 NY Slip Op 07590)





Matter of Nyree R.


2015 NY Slip Op 07590


Decided on October 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2015

Gonzalez, P.J., Mazzarelli, Richter, Manzanet-Daniels, JJ.


15911

[*1] In re Nyree R., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Nora Wong of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered March 31, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of endangering the welfare of a child, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court's finding was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. Evidence that appellant exposed his penis in front of the three-year-old victim, only 10 inches from the child's face, supported the conclusion that appellant acted in a manner likely to cause harm to the child (see Penal Law 260.10[1]; People v Simmons, 92 NY2d 829 [1998]). The circumstances of the incident could reasonably be interpreted as evincing appellant's consciousness of guilt, and demonstrating his knowledge that his conduct was likely to cause harm.
The court properly admitted an out-of-court statement by the nontestifying victim, because it qualified as an excited utterance (see People v Edwards, 47 NY3d 493 [1979]). In any event, any error in this regard was harmless. We note that the court made no mention of this evidence in its detailed findings of fact, which marshaled the other evidence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2015
CLERK